Citation Nr: 0215151	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from October 1979 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Fort Harrison, Montana, which 
denied entitlement to service connection for an acquired 
psychiatric disorder.  


REMAND

Pursuant to the veteran's request, he was notified of a Board 
videoconference hearing scheduled at the RO in October 2001.  
While the veteran failed to report for that hearing, he 
subsequently submitted a motion to reschedule the hearing and 
this request was granted on good cause shown shortly 
thereafter in accordance with 38 C.F.R. § 20.704(d) (2001).  
Accordingly, this case must be remanded to the RO to schedule 
a Board videoconference hearing.  38 U.S.C.A. § 7101 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).

In view of the foregoing, this case is remanded for the 
following action:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal. After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant and his representative has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




